Exhibit 10.2

 

Execution Version

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT, dated as of May 5, 2019 (this “Agreement”),
is entered into by and among Midstates Petroleum Company, Inc., a Delaware
corporation (“Parent”), and the undersigned signatory set forth on the signature
pages hereto under the heading “Company Stockholder” (the “Company
Stockholder”). Parent and the Company Stockholder are each sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Company Stockholder is the beneficial or record owner, and has
either sole voting power or shared voting power over, such number of shares of
common stock, par value $0.0001 per share, of the Company (the “Company Common
Stock”) as is indicated on Schedule A attached hereto;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Amplify Energy Corp., a Delaware corporation (the “Company”) and Midstates
Holdings, Inc., a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub”), are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), that provides, among other things, for the merger of Merger Sub
with and into the Company, with the Company being the surviving corporation,
upon the terms and subject to the conditions set forth in the Merger Agreement
(the “Merger”);

 

WHEREAS, as a condition and an inducement to Parent’s and the Company’s
willingness to enter into the Merger Agreement, the Company Stockholder has
agreed to enter into this Agreement with respect to all Company Common Stock
that the Company Stockholder Beneficially Owns (as defined below), or owns of
record; and

 

WHEREAS, Parent desires that the Company Stockholder agrees, and the Company
Stockholder is willing to agree, subject to the limitations herein, not to
Transfer (as defined below) any of its Subject Securities (as defined below),
and to vote its Subject Securities in a manner so as to facilitate consummation
of the Merger and the other transactions contemplated by the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

 

1.                                      Definitions.  This Agreement is one of
the “Designated Stockholder Voting Agreements” as defined in the Merger
Agreement. Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement. When
used in this Agreement, the following terms in all of their tenses, cases and
correlative forms shall have the meanings assigned to them in this Section 1 or
elsewhere in this Agreement.

 

--------------------------------------------------------------------------------



 

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such
Rule (in each case, irrespective of whether or not such Rule is actually
applicable in such circumstance). For the avoidance of doubt, Beneficially Own
and Beneficial Ownership shall also include record ownership of securities.

 

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

 

“Expiration Time” shall mean the earliest to occur of (a) the Effective Time,
(b) such date and time as the Merger Agreement shall be terminated pursuant to
Article VIII thereof, (c) any material amendment of the Merger Agreement or any
amendment to Section 8.1(f) thereof, or (d) the termination of this Agreement by
mutual written consent of the Parties.

 

“Subject Securities” shall mean, collectively, shares of Company Common Stock
and New Company Common Stock.

 

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any capital stock or interest in any capital
stock (or any security convertible or exchangeable into such capital stock),
including in each case through the Transfer of any Person or any interest in any
Person or (b) in respect of any capital stock or interest in any capital stock,
to enter into any swap or any other agreement, transaction or series of
transactions that results in an amount of Subject Securities subject to
Section 3 of this Agreement that is less than the amount of Subject Securities
subject to Section 3 as of the date hereof. For purposes of this Agreement,
“capital stock” shall include interests in a partnership or limited liability
company.

 

2.                                      Agreement to Retain Subject Securities.

 

(a)                                           Transfer and Encumbrance of
Subject Securities.  From the date hereof until the Expiration Time, the Company
Stockholder shall not, with respect to any Subject Securities Beneficially Owned
by the Company Stockholder, (a) Transfer more than 25% of any of its Subject
Securities owned as of the date hereof or (b) deposit any such Subject
Securities into a voting trust or enter into a voting agreement or arrangement
with respect to such Subject Securities or grant any proxy (except as otherwise
provided herein) or power of attorney with respect thereto. Notwithstanding the
foregoing, this Section 2(a) shall not prohibit a Transfer of any Subject
Securities by the Company Stockholder to an Affiliate of the Company
Stockholder; provided, that a Transfer described in this sentence shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
a writing, reasonably satisfactory in form and substance to the Company, to be
bound by all of the terms of this Agreement.

 

(b)                                           Additional Purchases;
Adjustments.  The Company Stockholder agrees that any shares of Company Common
Stock and any other shares of capital stock or other equity that the Company
Stockholder purchases or otherwise acquires or with respect to

 

2

--------------------------------------------------------------------------------



 

which the Company Stockholder otherwise acquires voting power after the
execution of this Agreement and prior to the Expiration Time (the “New Company
Common Stock”) shall be subject to the terms and conditions of this Agreement to
the same extent as if they constituted the Company Common Stock, and the Company
Stockholder shall promptly notify Parent of the existence of any New Company
Common Stock. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Securities, the terms of this Agreement shall apply to the resulting securities.

 

(c)                                            Unpermitted Transfers;
Involuntary Transfers.  Any Transfer or attempted Transfer of any Subject
Securities in violation of this Section 2 shall, to the fullest extent permitted
by Law, be null and void ab initio. If any involuntary Transfer of any of the
Company Stockholder’s Subject Securities shall occur, the transferee (which
term, as used herein, shall include any and all transferees and subsequent
transferees of the initial transferee) shall take and hold such Subject
Securities subject to all of the restrictions, liabilities and rights under this
Agreement, which shall continue in full force and effect until valid termination
of this Agreement.

 

3.                                      Agreement to Vote and Approve.  From and
after the date hereof until the Expiration Time, at every meeting of the
stockholders of the Company called with respect to any of the following matters,
and at every adjournment or postponement thereof, and on every action or
approval by written consent of the stockholders of the Company with respect to
any of the following matters, the Company Stockholder shall, and shall cause
each holder of record of Subject Securities on any applicable record date to
(including via proxy), vote the Subject Securities: (a) in favor of (i) the
approval and adoption of the Merger Agreement (unless a Company Change in
Recommendation has occurred), and (ii) any proposal to adjourn or postpone such
meeting of stockholders of the Company to a later date if there are not
sufficient votes to approve and adopt the Merger Agreement and (b) against
(i) any action or agreement that would reasonably be expected to result in
(x) any condition to the consummation of the Merger set forth in Article VII of
the Merger Agreement not being fulfilled or (y) any change to the voting rights
of any class of shares of capital stock of the Company (including any amendments
to the Company’s bylaws or certificate of incorporation), (ii) any Company
Alternative Proposal or any other transaction, proposal, agreement or action
made in opposition to adoption of the Merger Agreement or in competition or
inconsistent with the Merger and the other transactions or matters contemplated
by the Merger Agreement, provided, however, that this clause (ii) shall not
apply to any Company Alternative Proposal or any other transaction, proposal or
action that is the subject of a Company Change in Recommendation, (iii) any
action, agreement or transaction that is intended, that could reasonably be
expected, or the effect of which could reasonably be expected, to impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any of the other transactions contemplated by the Merger Agreement provided,
however, that this clause (iii) shall not apply to any action, agreement or
transaction that is the subject of a Company Change in Recommendation and
(iv) any action that may reasonably be expected to result in a breach of any
representation, warranty, covenant or agreement of Parent in the Merger
Agreement or of the Company Stockholder in this Agreement.

 

3

--------------------------------------------------------------------------------



 

4.                                      Irrevocable Proxy.  Upon the request of
Parent, the Company Stockholder shall appoint and constitute Parent, until the
Expiration Time (at which time such proxy shall automatically be revoked), with
full power of substitution and resubstitution, as the Company Stockholder’s true
and lawful attorney-in-fact and proxy (which proxy shall be irrevocable and
which appointment is coupled with an interest, including for purposes of
Section 212 of the Delaware General Corporation Law), to the fullest extent of
the Company Stockholder’s rights with respect to the Subject Securities
Beneficially Owned by the Company Stockholder, to vote such Subject Securities
solely with respect to the matters set forth in Section 3 hereof and the Company
Stockholder shall retain the authority to vote its Subject Securities on all
other matters. The Company Stockholder shall take such further action or execute
such other instruments as may be reasonably necessary to effectuate the intent
of any such proxy.  The Parties agree that Parent will use the irrevocable proxy
that may be granted by the Company Stockholder only in accordance with
applicable Law and only if the Company Stockholder fails to comply with
Section 3. The Company Stockholder hereby agrees not to grant any proxy that
conflicts or is inconsistent with the proxy that may be granted to Parent in
this Agreement.

 

5.                                      Representations and Warranties of the
Company Stockholder.  The Company Stockholder hereby represents and warrants to
Parent as follows:

 

(a)                                           Due Authority.  The Company
Stockholder has the full power and authority to make, enter into and carry out
the terms of this Agreement. This Agreement has been duly and validly executed
and delivered by the Company Stockholder and constitutes a valid and binding
agreement of the Company Stockholder enforceable against it in accordance with
its terms.

 

(b)                                           Ownership of the Company Common
Stock.  As of the date hereof, the Company Stockholder (i) Beneficially Owns the
shares of Company Common Stock indicated on Schedule A hereto, free and clear of
any and all Liens, other than those created by this Agreement or as set forth on
Schedule B1, and (ii) except as set forth on Schedule B2, has sole voting power
over all of the shares of Company Common Stock Beneficially Owned by the Company
Stockholder. As of the date hereof, the Company Stockholder does not
Beneficially Own any capital stock or other securities of the Company other than
the shares of Company Common Stock set forth on Schedule A. As of the date
hereof, the Company Stockholder does not Beneficially Own any rights to purchase
or acquire any shares of capital stock of the Company except as set forth on
Schedule A, or as set forth on Schedule B3.

 

(c)                                            No Conflict; Consents.

 

(i)      The execution and delivery of this Agreement by the Company Stockholder
does not, and the performance by the Company Stockholder of the obligations
under this Agreement and the compliance by the Company Stockholder with any
provisions hereof do not and will not: (A) conflict with or violate any Law
applicable to the Company Stockholder, or (B) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any of the shares of Company Common Stock Beneficially Owned by the

 

4

--------------------------------------------------------------------------------



 

Company Stockholder pursuant to any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Company Stockholder is a party or by which the Company Stockholder
is bound.

 

(ii)          No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person, is
required by or with respect to the Company Stockholder in connection with the
execution and delivery of this Agreement or the consummation by the Company
Stockholder of the transactions contemplated hereby.

 

(d)                                           Absence of Litigation.  There is
no Proceeding pending against, or, to the knowledge of the Company Stockholder,
threatened against or affecting, the Company Stockholder that could reasonably
be expected to materially impair or materially adversely affect the ability of
the Company Stockholder to perform the Company Stockholder’s obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.

 

(e)                                            Ownership of Parent Common
Stock.  Except as set forth on Schedule B4,  as of the date hereof, the Company
Stockholder does not Beneficially Own any shares of Parent Common Stock.

 

6.                                      Termination.  This Agreement shall
terminate and shall have no further force or effect immediately as of and
following the Expiration Time; provided, however, that the covenants and
agreements contained in Section 7 and Section 9 shall survive the consummation
of the Merger and remain in full force and effect until all obligations with
respect thereto shall have been fully performed or fully satisfied or shall have
been terminated in accordance with their terms. Notwithstanding the preceding
sentence, this Section 6 and Section 10 shall survive any termination of this
Agreement. Nothing in this Section 6 shall relieve or otherwise limit any party
of liability for a breach of this Agreement.

 

7.                                      Notice of Certain Events.  The Company
Stockholder shall notify Parent in writing promptly of (a) any fact, event or
circumstance that would cause, or reasonably be expected to cause or constitute,
a breach in any material respect of the representations and warranties of the
Company Stockholder under this Agreement and (b) the receipt by the Company
Stockholder of any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with this
Agreement; provided, however, that the delivery of any notice pursuant to this
Section 6 shall not limit or otherwise affect the remedies available to any
party.

 

8.                                      No Ownership Interest.  Nothing
contained in this Agreement shall be deemed to vest in Parent any direct or
indirect ownership or incidence of ownership of or with respect to the Subject
Securities. All rights, ownership and economic benefits of and relating to the
Subject Securities shall remain vested in and belong to the Company Stockholder,
and Parent shall not have the authority to direct Company Stockholder in the
voting or disposition of any Subject Securities, except as otherwise expressly
provided herein.

 

9.                                      No Solicitation.  The Company
Stockholder agrees that it will not, and will cause its Affiliates not to, and
will use commercially reasonable efforts to cause its and their

 

5

--------------------------------------------------------------------------------



 

Representatives not to, directly or indirectly, take any of the actions listed
in clauses (i)-(vii) in Section 6.4(b) of the Merger Agreement.

 

10.                               Waiver of Certain Actions.  The Company
Stockholder hereby agrees not to commence or participate in, and to take all
actions necessary to opt out of any class in any class action with respect to,
any claim, derivative or otherwise, against Parent, the Company or any of their
respective Subsidiaries or successors (a) challenging the validity of, or
seeking to enjoin or delay the operation of, any provision of this Agreement or
the Merger Agreement (including any claim seeking to enjoin or delay the
Closing) or (b) except in the case of gross negligence or willful misconduct,
alleging a breach of any duty of the Company Board or Parent Board in connection
with the Merger Agreement, this Agreement or the transactions contemplated
thereby or hereby.

 

11.                               Miscellaneous.

 

(a)                                           Severability.  Any term or
provision of this Agreement that is invalid or unenforceable in any situation in
any jurisdiction shall not affect the validity or enforceability of the
remaining terms and provisions of this Agreement or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If a final judgment of a court of competent jurisdiction
declares that any term or provision of this Agreement is invalid or
unenforceable, the Parties agree that the court making such determination shall
have the power to limit such term or provision, to delete specific words or
phrases or to replace such term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be valid
and enforceable as so modified. In the event such court does not exercise the
power granted to it in the prior sentence, the Parties agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term or provision.

 

(b)                                           Successors and Assigns.  Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by any of the Parties (whether by operation of law or otherwise)
without the prior written consent of the other Party. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the Parties and their respective successors and permitted
assigns. Any purported assignment in violation of this Section 11(b) shall not
be deemed to prevent Parent from engaging in any merger, consolidation or other
business combination transaction.

 

(c)                                            Amendments and Modifications.  No
provision of this Agreement may be amended or modified unless such amendment or
modification is in writing and signed by (i) Parent, and (ii) the Company
Stockholder. No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable Law.

 

6

--------------------------------------------------------------------------------



 

(d)                                           Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally (notice deemed given upon receipt), transmitted by email or
facsimile (notice deemed given upon confirmation of receipt) or sent by a
nationally recognized overnight courier service, such as Federal Express (notice
deemed given upon receipt of proof of delivery), to the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice):

 

(i)        if to the Company Stockholder, to:

 

Brigade Capital Management, LP

399 Park Avenue, 16th Floor

New York, NY 10022

Attention: Aaron Daniels

Email: ad@brigadecapital.com

 

(ii)                                                if to Parent, to:

 

Midstates Petroleum Company, Inc.

321 South Boston, Suite 1000

Tulsa, OK 74104

Attention: Scott C. Weatherholt

Email: scott.weatherholt@midstatespetroleum.com

 

With a copy (which shall not be considered notice) to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: Ryan J. Maierson and William N. Finnegan IV

Email:            ryan.maierson@lw.com

bill.finnegan@lw.com

 

Or to such other address as any Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

 

(e)                                            Governing Law.  This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without giving effect to any choice of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any other jurisdiction.

 

(f)                                             Submission to Jurisdiction. 
Each of the Parties agrees that it shall bring any action or proceeding in
respect of any claim arising under or relating to this Agreement or the
transactions contemplated by this Agreement exclusively in the Court of Chancery
of the State of Delaware (or if such court declines to accept jurisdiction over
a particular matter, any Federal court located within the State of Delaware)
(the “Chosen Courts”) and, solely in connection with such claims,
(i) irrevocably submits to the

 

7

--------------------------------------------------------------------------------



 

exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to the
laying of venue in any such action or proceeding in the Chosen Courts,
(iii) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any Party and (iv) agrees that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 11(d) or in such other manner as may be permitted by Law
shall be valid and sufficient service thereof. The consent to jurisdiction set
forth in this Section 11(f) shall not constitute a general consent to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this Section 11(f). The Parties agree that a final judgment in
any such suit, action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 

(g)                                            Enforcement.  The Parties agree
that irreparable damage, for which monetary damages would not be an adequate
remedy, would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached by the Parties. Prior to the termination of this Agreement pursuant to
Section 6, it is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions, or any other appropriate form of specific performance
or equitable relief, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of competent
jurisdiction, in each case in accordance with this Section 11(g), this being in
addition to any other remedy to which they are entitled under the terms of this
Agreement at law or in equity.

 

(h)                                           No Third Party Beneficiaries. 
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person other than the Parties any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

(i)                                               WAIVER OF JURY TRIAL.  EACH
PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (B) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE
FOREGOING WAIVER; (C) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND
(D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 11(i).

 

8

--------------------------------------------------------------------------------



 

(j)                                              Entire Agreement.  This
Agreement and the Merger Agreement constitute the entire agreement and supersede
all prior agreements and understandings, both written and oral, among the
Parties with respect to the subject matter hereof.

 

(k)                                           Counterparts.  This Agreement may
be executed in two or more counterparts, including via email in “portable
document format” (“.pdf”) form transmission, all of which shall be considered
one and the same agreement and shall become effective when two or more
counterparts have been signed by each of the Parties and delivered to the other
Party, it being understood that all parties need not sign the same counterpart.

 

(l)                                               No Agreement Until Executed. 
This Agreement shall not constitute or be deemed to evidence a contract,
agreement, arrangement or understanding between the Parties unless and until
(i) the Merger Agreement is executed and delivered by all parties thereto, and
(ii) this Agreement is executed and delivered by the Parties.

 

(m)                                       Expenses.  All costs and expenses
incurred in connection with this Agreement shall be paid by the Party incurring
such cost or expense, whether or not the Merger is consummated.

 

(n)                                           Action in Company Stockholder
Capacity Only.  No Person executing this Agreement (or designee or
Representative of such Person) who has been, is or becomes during the term of
this Agreement a director or officer of the Company shall be deemed to make any
agreement or understanding in this Agreement in such Person’s capacity as a
director or officer of the Company. The Parties acknowledge and agree that this
Agreement is entered into by the Company Stockholder solely in its capacity as
the Beneficial Owner of shares of Company Common Stock and nothing in this
Agreement shall (i) restrict in any respect any actions taken by the Company
Stockholder or its designees or Representatives who are a director or officer of
the Company solely in his or her capacity as a director or officer of the
Company or (ii) be construed to prohibit, limit or restrict the Company
Stockholder from exercising its fiduciary duties as a director or officer of the
Company. For the avoidance of doubt, nothing in this Section 11(n) shall in any
way modify, alter or amend any of the terms of the Merger Agreement.

 

(o)                                           Documentation and Information. 
The Company Stockholder shall not make any public announcement regarding this
Agreement and the transactions contemplated hereby without the prior written
consent of Parent (such consent not to be unreasonably withheld), except as may
be required by applicable Law including, but not limited to, any necessary
filings with respect to the Merger or this Agreement under the Securities Act
and the Exchange Act (provided that reasonable notice of any such disclosure
will be provided to Parent). The Company Stockholder consents to and hereby
authorizes Parent and the Company to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that Parent reasonably determines to be necessary in connection with the Merger
and any transactions contemplated by the Merger Agreement, the Company
Stockholder’s identity and ownership of the Subject Securities, the existence of
this Agreement and the nature of the Company Stockholder’s commitments and
obligations under this Agreement, and

 

9

--------------------------------------------------------------------------------



 

the Company Stockholder acknowledges that Parent may, in Parent’s sole
discretion, file this Agreement or a form hereof with the SEC or any other
Governmental Entity, provided, that nothing herein relieves the Company from its
obligations under the Merger Agreement, including those obligations set forth in
Section 6.7 and Section 6.16 of the Merger Agreement. The Company Stockholder
agrees to promptly give Parent any information it may reasonably require for the
preparation of any such disclosure documents, and the Company Stockholder agrees
to promptly notify Parent of any required corrections with respect to any
written information supplied by the Company Stockholder specifically for use in
any such disclosure document, if and to the extent that any such information
shall have become false or misleading in any material respect.

 

(p)                                           Obligation to Update Schedule A. 
The Company Stockholder agrees that in connection with any acquisitions or
Transfers (to the extent permitted) of Subject Securities by any Company
Stockholder, the Company Stockholder will, as promptly as practicable following
the completion of thereof, notify Parent in writing of such acquisition or
Transfer and the Parties will update Schedule A to reflect the effect of such
acquisition or Transfer.

 

(q)                                           Treatment of Company Registration
Rights Agreement. Prior to the Effective Time, to the extent the Company
Stockholder has rights under that certain Registration Rights Agreement, dated
May 4, 2017, by and between the Company and certain holders of Company Common
Stock party thereto (the “Company Registration Rights Agreement”), Parent and
the Company Stockholder shall use reasonable best efforts to cause the
assumption by Parent of the obligations of the Company under the Company
Registration Rights Agreement, which efforts shall include negotiating in good
faith with each other and with the Company to enter into a consolidated
registration rights agreement among Parent and the holders of Company Common
Stock that are party to the Company Registration Rights Agreement and the
holders of Parent Common Stock that are party to that certain Registration
Rights Agreement, dated October 21, 2016, by and between Parent and certain
holders of Parent Common Stock party thereto.

 

[Signature pages follow]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

 

MIDSTATES PETROLEUM COMPANY, INC.

 

 

 

By:

/s/ David J. Sambrooks

 

Name:

David J. Sambrooks

 

Title:

President and Chief Executive Officer

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------



 

 

COMPANY STOCKHOLDER

 

 

 

Brigade Capital Management, LP

 

 

 

By:

/s/ Aaron Daniels

 

Name:

Aaron Daniels

 

Title:

General Counsel and Chief Compliance Officer

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------



 

Schedule A

 

Number of Shares of
Company Common Stock
Beneficially Owned

 

Number of Shares of
Company Common Stock
Owned of Record

 

4,873,203

 

—

 

 

--------------------------------------------------------------------------------



 

Schedule B

 

B1

 

None.

 

B2

 

None.

 

B3

 

None.

 

B4

 

None.

 

--------------------------------------------------------------------------------